Case Case
     2:20-mj-00345-BNW
          2:20-mj-00345-BNW
                        *SEALED*
                             Document
                                 Document
                                      2 Filed
                                           1 02/08/21
                                              Filed 02/01/21
                                                        Page Page
                                                             1 of 31 of 3




                    SEALED




                                       Office of the United States Attorney
                                       District of Nevada
                                       501 Las Vegas Boulevard South,
                                       Suite 1100
                                       Las Vegas, Nevada 89101
                                       (702) 388-6336
        Case Case
             2:20-mj-00345-BNW
                  2:20-mj-00345-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 02/08/21
                                                      Filed 02/01/21
                                                                Page Page
                                                                     2 of 32 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN APPLICATION OF THE UNITED
     STATES OF AMERICA FOR AN                                  Case No. 2:20-mj-345-BNW
10   ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN                               GOVERNMENT’S MOTION TO
11   REGISTER AND TRAP AND TRACE                               UNSEAL CASE
     DEVICE FOR +17025425929
12

13          The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

14   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully moves

15   this Court for an Order to UNSEAL the instant case.

16   DATED this 1st day of February, 2021.

17                                             Respectfully,

18                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
19
                                               /s/ Allison Reese
20                                             ______________________________
                                               ALLISON REESE
21                                             Assistant United States Attorney

22

23

24
        Case Case
             2:20-mj-00345-BNW
                  2:20-mj-00345-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 02/08/21
                                                      Filed 02/01/21
                                                                Page Page
                                                                     3 of 33 of 3




1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3    IN APPLICATION OF THE UNITED
     STATES OF AMERICA FOR AN                 Case No. 2:20-mj-345-BNW
4    ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN              ORDER TO UNSEAL CASE
5    REGISTER AND TRAP AND TRACE
     DEVICE FOR +17025425929
6

7          Based on the Motion of the Government, and good cause appearing therefore,

8    IT IS HEREBY ORDERED that the instant case is unsealed.

9                     8th day of February, 2021.
           DATED this ____

10

11                                                 _______________________________________
                                                   HON. BRENDA WEKSLER
12                                                 United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
